Case: 13-30595   Document: 00512433290   Page: 1   Date Filed: 11/07/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                              No. 13-30595                       November 7, 2013
                            Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk
JULIE CLAVO,

                                         Plaintiff-Appellant
v.

ROXANNE TOWNSEND, CEO; MEDICAL CENTER OF LOUISIANA AT
NEW ORLEANS, in its official capacity; ALISHA COLLINS, personally and
in her official capacity; HUGH E. MCNEELEY, personally and in his official
capacity as lawyer; THOMAS MCGAW, personally and in his official capacity
as Assistant Attorney General for the State of Louisiana; STATE
EMPLOYEE RETIREMENT SYSTEM, LASERS in its official capacity;
TODD RIPLIE, personally and in his official capacity as an adjuster for
FARA; FARA INSURANCE SERVICES, in its official capacity; BOARD OF
SUPERVISORS OF LOUISIANA STATE UNIVERSITY; LOUISIANA
STATE EMPLOYEES RETIREMENT SYSTEM; LAW FIRM OF CONNICK
& CONNICK, L.L.C., in its official capacity; KEVIN W. MARTINEZ, Doctor,
personally; KRISTINA KENT, in her capacity as staff attorney for Connick &
Connick, L.L.C. and personally; OFFICE OF RISK MANAGEMENT,
DIVISION OF ADMINISTRATION, LOUISIANA STATE; RACHEL RISER,
in her official capacity as staff attorney for Connick & Connick, L.L.C. and
personally; SOUTHERN PAIN RELIEF, L.L.C., in its official capacity;
TARUM JOLLY, Doctor, personally; MICHAEL NOLAN, in his official
capacity as staff attorney for Connick & Connick, L.L.C. and personally,

                                         Defendants-Appellees




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                            USDC No. 11-02843
     Case: 13-30595       Document: 00512433290          Page: 2     Date Filed: 11/07/2013



                                       No. 13-30595
Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Before the court is the appeal of a district court’s dismissal of a § 1983
claim.     The district court concluded that the plaintiff was impermissibly
approaching the federal courts for relief from a state judgment. Finding no
jurisdiction over the case, the court dismissed all of Clavo’s claims. We affirm.
       Plaintiff-Appellant Julie Clavo is a former phlebotomy supervisor who
injured her back when she fell at work. Clavo eventually agreed to settle her
ensuing workers’ compensation claim, and the Louisiana Office of Workers’
Compensation Administration (“WCA”) closed the case. 1 Clavo, however, later
attempted to reopen her case, apparently alleging that her employer and
others had fraudulently influenced her and had conspired to interfere with the
WCA proceedings. When the WCA judge dismissed these new claims without
permitting discovery, Clavo filed this action under 42 U.S.C. § 1983. She
argues that her employer and others conspired to use the workers’
compensation system to deprive Clavo of the full value of her workers’
compensation and employment benefits. In addition, she objects to the WCA
judge’s handling of her case, complaining that he “disallowed evidence” and
dismissed her case prior to completion of discovery.
       The district judge examined Clavo’s case and requested additional
briefing to determine the status of any state proceedings. After confirming
that the contested WCA decisions were final, and that Clavo had not appealed



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1  The administrative record is not before this court, so our summary is based on the
parties’ filings. These facts do not appear to be in dispute. The three claims Clavo filed with
the WCA are Louisiana Office of Workers Compensation Docket Nos. 09-02850, 11-05605,
and 12-02127.
                                              2
    Case: 13-30595     Document: 00512433290      Page: 3   Date Filed: 11/07/2013



                                  No. 13-30595
those decisions to the state courts, the district judge found no jurisdiction over
the case.   He then dismissed the case pursuant to Federal Rule of Civil
Procedure 12(b)(1). We review 12(b)(1) dismissals de novo. Union Planters
Bank Nat. Ass’n v. Salih, 369 F.3d 457, 460 (5th Cir. 2004).
      The jurisdiction of the federal courts is established by the Constitution
and by federal statute. Weekly v. Morrow, 204 F.3d 613, 615 (5th Cir. 2000).
Neither the Constitution nor federal statute grants the district court
jurisdiction to hear appeals of state decisions. Id. The Supreme Court has
emphasized that “federal district courts, as courts of original jurisdiction, lack
appellate jurisdiction to review, modify, or nullify final orders of state courts.”
Id. (referring to the Rooker-Feldman doctrine, citing Liedtke v. State Bar of
Tex., 18 F.3d 315, 317 (5th Cir. 1994)). This is equally true of orders and
judgments rendered during workers’ compensation hearings. Randolph v.
Texaco, Inc., 471 F. App’x 416, 417 (5th Cir. 2012); Weekly, 204 F.3d at 614.
      Clavo has attempted to establish jurisdiction by framing her case as a
§ 1983 claim. However, as the district court correctly noted, parties may not
obtain federal review of state decisions merely by recasting what is effectively
an appeal as a civil rights claim. Randolph, 471 F. App’x at 417. Our review
of the record confirms that Clavo’s ostensible § 1983 claim—i.e., that various
parties conspired against her to interfere with WCA proceedings and to deprive
her of compensation and benefits—is merely an appeal of the decisions made
by the WCA judge. Further, to whatever extent Clavo raises new claims, those
claims are rooted in her allegation that the WCA proceedings were somehow
deficient. The district court has no jurisdiction to consider such an argument,
nor do we. See Armant v. West, 155 F. App’x 130 (5th Cir 2005) (finding no
jurisdiction over a § 1983 claim because the claim was based on an argument
that a state judgment was “deficient”). Consequently, the case was properly
dismissed, and we AFFIRM the district court’s order.
                                        3